 

EXHIBIT 10.11

AMENDMENT NO. 1 TO STERIS CORPORATION

2006 LONG-TERM EQUITY INCENTIVE PLAN

1.  The STERIS Corporation 2006 Long-Term Equity Incentive Plan (“Plan”) is
amended to provide that Section 13 of the Plan shall be deleted and the
following provision substituted therefor:

13.  Adjustments.  The Board shall make or provide for such adjustments in the
numbers of Common Shares covered by outstanding Option Rights, Appreciation
Rights, Restricted Stock Units, Performance Shares and Performance Units granted
hereunder and, if applicable, in the number of Common Shares covered by other
awards granted pursuant to Section 10 hereof, in the Option Price and Base Price
provided in outstanding Option Rights and Appreciation Rights, and in the kind
of shares covered thereby, as is equitably required to prevent dilution or
enlargement of the rights of Participants or Optionees that otherwise would
result from (a) any stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company, or
(b) any merger, consolidation, spin-off, split- off, spin-out, split-up,
reorganization, partial or complete liquidation or other distribution of assets,
issuance of rights or warrants to purchase securities, or (c) any other
corporate transaction or event having an effect similar to any of the foregoing.
The Board shall also make or provide for such adjustments in the numbers of
shares specified in Section 3 of this Plan as is appropriate to reflect any
transaction or event described in the preceding sentence. Any such adjustment to
the number specified in Section 3(b)(i) will be made in such manner as not to
cause any option intended to qualify as an Incentive Stock Option to fail so to
qualify. Moreover, in the event of any such transaction or event or in the event
of a Change in Control, the Board, in its discretion, may provide in
substitution for any or all outstanding awards under this Plan such alternative
consideration (including cash), if any, as it may determine to be equitable in
the circumstances and may require in connection therewith the surrender of all
awards so replaced.

 

110